Citation Nr: 1501355	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right foot disability, to include pes planus.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in November 2014.  A transcript of that hearing has been associated with the claims file.  

During the pendency of this appeal, the Veteran withdrew the claim for an increased initial rating for her left foot disability.  See December 2013 statement.  Therefore, this issue is no longer on appeal.  38 C.F.R. § 20.204 (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.


FINDING OF FACT

The Veteran's right foot pes planus preexisted service and underwent an increase in severity during service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for right foot pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, the Board finds that service connection for right foot pes planus is warranted.  The probative evidence of record demonstrates that the Veteran's right foot pes planus preexisted service and that it was not clear and unmistakable that this disability was not aggravated beyond the normal progression of the disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, an abnormality of the feet was clearly noted in the December 1987 service entrance examination, noted specifically as moderate pes planus, asymptomatic; therefore, the Veteran's right foot pes planus cannot be presumed to have been in sound condition upon his entrance into active service.  

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Once the presumption of aggravation, it may be rebutted only by clear and unmistakable evidence.  See Cotant, supra; 38 C.F.R. § 3.306(b).  

In this case, the probative evidence of record demonstrates the Veteran's right foot pes planus was aggravated during her active service.  The service treatment records (STRs) demonstrate that the Veteran's bilateral pes planus, which was initially noted as moderate and asymptomatic at entrance, was thereafter characterized in subsequent service records as severe.  Thus, the presumption of aggravation under section 1153 attaches to the current claim.  

The Board also finds that evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable" evidence showing that the pre-existing right foot pes planus was not aggravated by service.  In this case, while the July 2013 VA opinion found that the Veteran's condition both clearly and unmistakably existed prior to service and was not aggravated beyond its normal progression during military service, private medical opinions in January 2014, March 2014 and August 2014 all reflect findings that the Veteran's foot condition was more likely than not aggravated by her military service.  Moreover, the STRs indicate a progression of the Veteran's bilateral pes planus from asymptomatic and moderate at entrance to symptomatic and severe within a period of a few years, and an April 1996 STR reflects a diagnosis of progressive disease of the ankles and feet, secondary to severe pes planus.  In considering the STRs and private medical opinions, it is not clear and unmistakable that such a progression in service was not an aggravation of the Veteran's bilateral foot disorder beyond the natural progression of the disability.  As such, the evidence is not "clear and unmistakable" as to whether the right foot pes planus was not aggravated during her active service beyond the normal progression of the disease.  

Thus, service connection for right foot pes planus is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right foot pes planus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


